DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
With regard to the claim objections, Applicant’s arguments filed 10/07/2021 in view of the amendments have been fully considered and are persuasive. Thus, the claim objections have been withdrawn.

With regard to the 102/103 rejections, Applicant’s arguments filed 10/07/2021 in view of the amendments filed have been fully considered and are persuasive. Thus, the 102/103 rejections to claims have been withdrawn.

Allowable Subject Matter
Claims 1, 4, 8, 11, 15, 18 and 21-32.
The following is an examiner’s statement of reasons of allowance.
Claims 1, 4, 8, 11, 15, 18 and 21-32 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... wherein the generating the first classification comprises calculating a ratio selected from the group consisting of: a first ratio of a number of communication devices in the first subregion to a number of communication devices in the first coverage region, and a second ratio of a number of phone calls originating from the first subregion to a number of phone calls originating from the first coverage region; and assigning, based on the first classification, a first portion of the communication capacity to the first subregion, the assigning the first portion comprising permitting a first predetermined number of communication devices within the first subregion to access a telecommunications network by the first cell site” and in combination with other limitations recited in claim 1.
The cited prior art, Kijiya et a al (US Publication No. 2014/0287713) in view of Levine et al (US Publication No. 2015/0365954) does not explicitly disclose, the above-mentioned limitations. 
Newly found prior art, Guvenc et al (US Publication No. 2017/0118688), discloses, Calculating a number of communication devices in a first sub-region; [¶0103, determining heat-map of UE density over an area] and Chakravart et al (US Publication No. 2021/0152584) discloses, calculating a number of phone calls originating from the first sub-region [¶0032, 0038-0047, determine that a large number of calls exceeding a threshold are placed in an area]. 
However, the cited prior art record including Guvenc and Chakravart, whether taken in combination or individually, fails to teach, or suggest, the above-mentioned italic limitations in combination with other limitations recited in claim 1.
Claims 8 and 15 recite similar features to the above-mentioned italic limitations of claim 1 and are thus allowable over prior arts of record.
Claims 4, 11, 18 and 21-32 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2469
             
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469